Banke, Judge.
The appellee, The First National Bank of Atlanta, petitioned for a writ of possession to foreclose a security interest in a 1976 Chevrolet van. The appellant answered, denying the underlying indebtedness, and counterclaimed for damages, apparently for the wrongful foreclosure of another automobile. This is an appeal from an order granting summary judgment to the bank, both as to the writ of possession and as to the counterclaim. Held:
The bank’s affidavit was sufficient to support the grant of summary judgment. Contrary to the appellant’s contention, there is nothing in the appellant’s responses to the bank’s interrogatories which controverts any of the material allegations contained in this affidavit. In particular, there is nothing in the responses to the interrogatories which would support an inference that the bank agreed to an assumption of the underlying indebtedness by a third party. Accordingly, the grant of summary judgment to the bank is affirmed. See generally Code Ann. § 81A-156 (e). Shaw v. First Nat. *285Bank, 143 Ga. App. 416 (238 SE2d 719) (1977).
Submitted October 8, 1980
Decided October 29, 1980.
G. Hughel Harrison, for appellant.
W. Christopher Bracken, for appellee.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.